department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date state date religion foreign_country foreign_country congregation co-founder co-founder religious movement organization legend b cc d f g h x y z dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below do you qualify for exemption under sec_501 of the internal_revenue_code code no for the reasons described below e issue letter cg catalog number 47630w facts x and y co-founded you both x and y were previously employed at z upon elimination of their positions at z they founded you to continue their many years_of_service to the d community you were incorporated in the state of b on c date your articles of incorporation state your purposes as those which are consistent with sec_501 of the code your mission is to support small struggling synagogues across the nation in formulating strategic blue prints for managing their congregations to accomplish this mission your time is spent on consulting workshops and webinars and travelling on d heritage mission trips in the past you offered a series of on-line webinars in various areas of synagogue leadership including strategic planning engaging volunteers and qualities of board leadership these webinars were open to members and leaders of congregations throughout the u s you have also conducted two four-hour consulting workshops for two small struggling congregations each workshop consisted of training for the congregation’s board and prospective board members topics included engaging passionate volunteers and the role and responsibility of board members in addition you began consulting with two small congregations on a weekly basis to assist them with strategic planning and board and membership development these consultations included assessing their current and future needs as well as their potential for both membership growth and development of new leadership you led a mission to the d communities in f where you visited with the struggling d community in f met with their leaders prayed with their congregations and provided moral support to their coreligionists currently and in the future your main focus will be consulting d congregations approximately of your efforts mission trips and d heritage travel your governing body consists of three persons who are related to or are friends of x or y all officers hold indefinite terms your main source_of_income is from consulting fees and fees related to the d heritage trips expenditures pay x and y as a independent contractors or educators for consulting services webhosting for webinars and website costs and office expenses consulting fees are based on a rate of approximately dollar_figure per hour agrees to a minimum of hours of consultation in any given month a lower rate will be charged the congregations you already work with are also charged this lower rate no data was provided comparing your consulting fees to fees charged by others for similar if a congregation letter cg catalog number 47630w services x is paid over dollar_figure per hour for his consultation services to congregations when the charge is the lower amount stated above you offer seminars and workshops which are a part of your consultation activity at a standard rate of over dollar_figure per hour plus expenses however you have reduced the rate to over dollar_figure per hour for small congregation based on their needs and ability to pay comparable rates were obtained from various independent providers of similar services the comparable rates ranged from dollar_figure - dollar_figure per hour and anywhere from dollar_figure - dollar_figure plus expenses for a four hour seminar you did not provide any information on how many seminars and workshops you have provided or the revenues that were received from such events with regards to your mission and d heritage travel you assisted a congregation in developing a mission to foreign_country f the missions and travel are promoted through emails to synagogue members and leaders throughout the u s as well as by advertising in either local b d publications or in national d magazines your past trip to foreign_country f included individuals participating your next mission to foreign_country f plans to have participants you plan a trip to foreign_country g as well and you expect to have participants you provided the following financial data regarding your trip to foreign_country f eight single occupancy participants and fourteen double occupancy participants produced revenue of over dollar_figure for the trip tour service providers were paid over dollar_figure for the trip educators who travel and provide guide information were paid over dollar_figure the rest of the revenue was spent on miscellaneous expenses advertising printing etc you provided the following projected financial data for your future trip to foreign_country f eight single occupancy participants and twenty-two double occupancy participants will produce revenue of over dollar_figure for the trip tour service providers are due to be paid over dollar_figure for the trip educators will be paid over dollar_figure collectively including airfare and meals the rest of the revenue will be spent on miscellaneous expenses advertising printing etc you provided the following projected financial data for your future trip to foreign_country g eight single occupancy participants and twelve double occupancy participants will produce revenue of over dollar_figure for the trip tour service providers are due to be paid over dollar_figure for the trip and educators who travel and provide guide information were paid over dollar_figure including airfare and meals the rest of the revenue will be spent on miscellaneous expenses advertising printing etc catalog number 47630w letter cg each trip also includes an expense labeled income for h this is a donation to x's local house of worship for their sponsorship and provision of a general religious license issued by the u s department of the treasury for the travel to foreign_country f your educators who provide services similar to what a tour guide provides are x and y their travel meals_and_lodging are covered through the revenue received for each tour law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather it must not be operated for the benefit of designated individuals than a private interest or the persons who created it revrul_67_327 1967_2_cb_187 held that a nonprofit organization formed for the purpose of arranging group tours for students and faculty of a university to allow them to travel abroad and which has no other activities was not entitled to exemption from federal_income_tax under sec_501 of the code the organization assisted in forming groups of persons having a common affiliation with a university and who were interested in chartering transportation for foreign_travel as agent for each group it collected the estimated pro_rata share of the charter and administrative costs the organization arranged for the transportation paid the carrier retained a sum to defray its expenses and returned any balance to the group members the organization was not entitled to exemption under sec_501 of the code because the arranging of group tours is not in itself the instruction or training of the individual for the purpose of improving or developing his capabilities in revrul_69_266 1969_1_cb_151 an organization formed and controlled bya doctor of medicine hired to conduct research programs consisting of examining and letter cg catalog number 47630w treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code a nonprofit organization that provided assistance in in revrul_71_529 1971_2_cb_234 distinguished by revrul_72_369 below the management of participating colleges' and universities' endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 of the code by assisting the participating colleges and universities to manage their endowment or investment funds more effectively for fees that represent less than fifteen percent of the total cost the organization was found to be operating in an exclusively exempt manner in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code the ruling found that providing managerial and consulting services on a regular basis for a fee was a trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacks the donative element necessary to establish an activity as charitable in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 cir cert_denied 414_us_910 in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were section letter cg catalog number 47630w c exempt_organizations application of law you are not as described in sec_501 because you are not operated exclusively for charitable religious or educational_purposes the facts show a more than insubstantial part of your operations is providing services such as consulting and travel in a commercial manner you are not as described in sec_1_501_c_3_-1 of the regulations because you have failed to establish that you are not operated for the benefit your creators the facts show x and y control you set fees and determine compensation they receive you are similar to revrul_67_327 because you too arrange group travel tours collect fees to cover the travel and other related costs like rev_rul you are providing consultation services as well as travel services at cost the fact that some of your services are provided to exempt_organizations is not sufficient to characterize the activity within the meaning of sec_501 similar to the nonexempt organization in revrul_69_266 you were formed by the same people who provide services like that organization you charge prices to what comparable companies charge for the same services unlike the exempt_organization in revrul_71_529 you charge rates that are not substantially below cost this is true of your consulting and travel services this type of pricing policy lacks a donative element like the nonexempt organization in revrul_72_369 you are providing consultation services on a regular basis for a fee and operate in a manner similar to a trade_or_business ordinarily carried on for profit providing such services is a regular trade_or_business ordinarily carried on for profit the fact that the congregations you serve are exempt in nature is not sufficient to characterize the activity as charitable since you are operating a regular trade_or_business you have a underlying commercial motive as noted in better business bureau of washington d c further your operations benefit your founders which also constitutes a substantial nonexempt purpose see old dominion box co the commercial motive and substantial nonexempt purpose preclude exemption under sec_501 of the code you are similar to b s w group inc because you are providing services that constitute the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures further your main source_of_income is fee revenue the fees you organized for profit charge are set high enough to recoup all projected costs and provide income and letter cg catalog number 47630w benefits free travel accommodation and meals to your founders applicant's position you indicated that there are small underserved and or isolated communities throughout the world these congregations are unable to secure the services of competent administrators or executive directors their leadership is often unskilled in the area of nonprofit management they are in need of leadership training development and management support the many for-profit and nonprofit consulting firms that offer these services have fees that are beyond the reach of such congregations your mission is to provide assistance in many forms to these small underserved d communities you offer two highly trained consultants x and y with a combined eighty years of synagogue experience to these congregations at rates far below what others charge you can do this because your consultants are retired from their careers and seek only modest fees for their time and expertise x and y have worked as synagogue directors with hundreds of congregations providing leadership training seminars strategic planning and operational and administrative guidance x and y now desire to share their experience and expertise with congregations that might not otherwise have the capacity to engage such skilled consultants it is also your mission to bring groups of american d people to small d communities that are remnants of what were at various times in history large thriving d communities in an effort to educate them about d history for example you note that prior to there were big_number d people in foreign_country f and today only big_number d people remain there in small congregations you assist american congregations in organizing missions to foreign_country f the missions you arrange provide an opportunity for american d people to visit their foreign counterparts thus strengthening the will of the d people in foreign_country f to maintain their commitment to the world d community the missions bring these congregations much needed supplies of religious articles as well as medications d books and school supplies the participants get the chance to learn about d communities in foreign_country f in europe there are many d communities that were decimated by the nazi regime over the past several years many of these communities have been revived you offer american d people an opportunity to visit these communities and more importantly to assist in rebuilding these communities all of your mission trips have a component of direct assistance to the d communities visited either in the form of providing supplies or assisting with specific projects such as cemetery restoration all of your missions provide one or two educators who travel with the group constantly teaching the d history of the area as well as the efforts to rebuild and rededicate the communities as with your consulting your tour educators are paid letter cg catalog number 47630w a modest fee for their time and expertise service response to applicant’s position you state that your fees are modest in comparison to other providers of similar services however with regards to your seminars and workshops you provide services at cost and occasionally exceed costs compared to other independent providers of similar services you did not submit any specific comparative data you did indicate that when you charge a lower amount per hour x received a reduced_amount of dollars per hour as noted in revrul_71_529 this is not substantially below cost rather it is above the cost that x charges for his provision of consultant services you provided no other information on costs associated to the provision of such services therefore we must conclude that your charges are not substantially below cost as noted you provide services on a regular basis for a fee and operated in a manner similar to a trade_or_business ordinarily carried on for profit conclusion based on the facts we conclude that you are not in compliance with the above stated laws and precedence you do not meet the operational_test under sec_501 of the code because the manner in which you operate is commercial accordingly you do not qualify for exemption as an organization described in sec_501 of the code contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest the explanation of your reasons for disagreeing bullet must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this protest and in any accompanying schedules and statements and to letter cg catalog number 47630w the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address letter cg mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure publication letter cg catalog number 47630w
